Citation Nr: 1454192	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  11-00 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to an initial rating in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Barry P. Allen, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to August 1992.

This matter came to the Board of Veterans' Appeals (Board) on appeal from RO rating decisions in October 2008 and April 2009.  

As a clarification necessary following the Veteran's hearing before the undersigned, in October 2008, the RO granted the Veteran's claim of entitlement to service connection for hypertension and assigned a 10 percent rating, effective February 28, 2006.  In December 2008, the RO informed the Veteran that it was paying him as a single veteran with no dependents.  The Veteran disagreed with that rating, the effective date, and his classification as a single veteran with no dependents.  In April 2009, he filed a timely Notice of Disagreement, and in November 2010, he was issued a Statement of the Case.  Although he perfected a timely appeal with respect to the claim for an increased rating, he did not do so with respect to the assigned effective date or his classification as a single veteran with no dependents.  Therefore, that effective date and single veteran status became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2008).  Accordingly, the Board has no jurisdiction over any dispute with respect to the effective date or single veteran status, and they will not be considered below.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2014).  

In November 2009, the Veteran's representative raised contentions to the effect that the VA had not accounted for all of the Veteran's dependents in calculating his rate of compensation.  

In June 2013, the Veteran had a video conference with the Veterans Law Judge whose signature appears at the end of this decision.  The Veteran reiterated that an earlier effective date was warranted for service connection for hypertension and that he was not paid at the proper rate for him and his dependents.  Although those claims will not be considered below, they are REFERRED to the RO for appropriate action.

The issue of entitlement to service connection for obstructive sleep apnea is addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  Since February 28, 2006, when service connection became effective, the Veteran's hypertension has been manifested, primarily by systolic readings below 160 and diastolic readings below 100.

2.  The Veteran requires continuous medication for control of his hypertension.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.104, Diagnostic Code 7101 (2014)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA's Duties to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether the VA has met its statutory duty to notify and assist the appellant in the development of his claim of entitlement to an initial rating in excess of 10 percent for hypertension.  After reviewing the record, the Board finds that the VA has met that duty.

In November 1992, the RO denied the Veteran's original claim of entitlement to service connection for hypertension.  The Veteran was notified of that decision, as well as his appellate rights; however, a notice of disagreement was not received with which to initiate an appeal.  Therefore, that decision became final under the law and regulations then in effect.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1992).  

On February 28, 2006, the RO received the Veteran's application to reopen his claim of service connection for hypertension.  After the application was received, the RO advised the Veteran by letter of the reason for the prior denial and the need for new and material evidence to reopen the claim.  The RO also informed him of the criteria to support the underlying claim, and the Veteran's and VA's respective responsibilities for obtaining relevant records and other evidence in support of the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

In claims for service connection, the notice provided to the claimant under 38 U.S.C.A. § 5103(a) includes notice as to the "downstream" elements of the claim, namely the proper disability ratings or effective dates assignable in the event the claims are successful.  Dingess/Hartman.  Where the claim is actually substantiated by a grant of service connection, 38 U.S.C.A. § 5103(a) notice is no longer required as to the "downstream" elements.  Instead, the notice provisions of 38 U.S.C.A. § 7105 and § 5103A are for application.  

The hypertension claim was substantiated when service connection was granted by the Board in March 2008.  That decision was effected by the RO in October 2008, when it assigned a 20 percent disability rating for hypertension, effective February 28, 2006.  The Veteran disagreed with that rating, and this appeal ensued.  The Veteran received appropriate notice in accordance with 38 U.S.C.A. §§ 7105 and 5103A.

VA's duty to assist includes helping claimants to obtain pertinent records, including those reflecting his treatment by the VA.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains such records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

The VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry was accomplished and is  factually informed, medically competent and responsive to the issues under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veterans Law Judge explained the issue fully and suggested the submission of evidence that the claimant may have overlooked and that would be advantageous to his position.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In addition, the Veterans Law Judge left the record open for 60 days, so that the Veteran could submit additional evidence to support his claim.  As such, the conduct of the video conference was performed in accordance with the provisions of 38 C.F.R. § 3.103(c)(2).  Therefore, there was no prejudice to the Veteran's claim of entitlement to an increased initial rating for hypertension, as a result of the conduct of that hearing.  See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal regarding an increased rating for hypertension.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of VA's Schedule For Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  
Hypertension is rated in accordance with 38 C.F.R. § 4.104, Diagnostic Code 7101.  A 10 percent rating is warranted when the diastolic pressure is predominantly 100 or more, or; when the systolic pressure is predominantly 160 or more.  A 10 percent rating is also warranted when the Veteran has a history of a diastolic pressure of 100 or more and requires continuous medication for control.  A 20 percent rating is warranted for hypertension, manifested by a diastolic pressure of predominantly 110 or more and a systolic pressure of 200 or more.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  A veteran may experience multiple distinct degrees of disability during the course of the appeal.  When, as in this case, service connection is granted and an initial rating award is at issue, separate ratings can be assigned for separate periods from the time service connection became effective.  Fenderson v. West, 12 Vet. App. 119 (1999) Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different periods of time. 

Since service connection became effective, February 28, 2006, the evidence shows that the Veteran has been followed for hypertension.  Although he takes continuous medication for control, the Veteran does not contend, and the evidence does not show that his hypertension has affected his ordinary activities.  The most recent VA treatment records, dated from May 2012 through March 2013 show that he is unemployed; however, there is no probative evidence that it is due to his service-connected hypertension.  During his May 2008 VA examination, the Veteran stated that he was unable to work due to a bilateral knee disability.   The VA has informed the Veteran that it will assist him in obtaining records from current or former employers.  To date, however, he has not accepted that offer.  

Through July 2010, the Veteran's diastolic readings have been consistently below 100 and his systolic readings have been consistently below 160.  His highest diastolic reading, 109, was recorded during VA dental treatment in September 2010.  The October 2010 VA examiner found the Veteran's blood pressure in poor control and stated that an adjustment in the Veteran's medication might be warranted.  However, his diastolic readings during that examination and during VA outpatient treatment through February 2013, have remained below 100.  The systolic readings during that time have consistently been below 200, ranging from 155 through 173.  

Given this evidence, the Board finds that since service connection became effective February 28, 2006, the Veteran has not met or more nearly approximated the criteria for a rating in excess of 10 percent for hypertension.  Therefore, an increased rating is not warranted, and the appeal is denied.  

In arriving at this decision, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's hypertension.  38 C.F.R. § 3.321(b)(1)  (2012).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114  (2008).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1). 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun, 22 Vet. App. at 115.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

The Board finds that neither the first nor second Thun element is satisfied here.  The criteria for rating hypertension specifically contemplate the blood pressure readings demonstrated by the Veteran and account for the fact that he takes continuous medication for control  38 C.F.R. § 4.104, Diagnostic Code 7101.  There is nothing exceptional or unusual about the Veteran's hypertension, as the schedular rating criteria reasonably describe his disability picture.  Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  As noted above, the Veteran does not contend, and the evidence of record does not suggest, that his hypertension, alone, has caused him to miss work or has resulted in any hospitalizations.  The Board finds, therefore, that his hypertension does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.
ORDER

Entitlement to an initial rating in excess of 10 percent for hypertension is denied.


REMAND

The issue of entitlement to service connection for obstructive sleep apnea is REMANDED to the Agency of Original Jurisdiction (AOJ) for the following actions:

1.  The AOJ must ask the appellant for the dates of his service in the Reserve and/or National Guard, as well as the branch(s) and unit(s) in which he served.  Through official channels, such as the National Personnel Records Center, the branch Reserve Personnel Center, and the State Adjutant General, the AOJ must verify the appellant's dates of Reserve service and/or National Guard service.  The AOJ must also request the Veteran's treatment records and examination reports from his period of Reserve and/or National Guard service.  

Efforts to obtain the noted information and records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

2. When the above actions have been completed, the AOJ must undertake any other indicated development, such as   verifying relevant periods of active duty for training or obtaining an additional VA examination or opinion.  Then, the AOJ must readjudicate the issue of entitlement to service connection for obstructive sleep apnea.  

If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


